1
                                                            JS-6
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10   JOSEPH HESLIP,                     Case No. 5:18-cv-00715-JVS-KK
11                Plaintiff,
12   v.                                 ORDER GRANTING JOINT
                                        STIPULATION RE DISMISSAL
13                                      WITH PREJUDICE PURSUANT TO
     STAPLES, INC. and DOES 1 through   FEDERAL RULES OF CIVIL
14   50, inclusive,                     PROCEDURE, RULE 41(A)(1)
15                Defendants.
16
17
18
19
20
21
22
23
24
25
26
27
28
1                                             ORDER
2
           BASED ON THE PARTIES’ JOINT STIPULATION FOR DISMISSAL, it is
3
4    hereby ordered that the entire action is dismissed, with prejudice. Each party shall

5    bear his or its own attorneys’ fees and costs in this action.
6
           IT IS SO ORDERED.
7
8
9     Dated: April 01, 2019
10
                                            By:
11                                                HON. JAMES V. SELNA
                                                  JUDGE OF THE UNITED STATES
12                                                DISTRICT COURT
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2.
